DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 06/11/2020. Claims 1-20 are pending in the case. Claims 1 and 12 are independent claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method, performed by an electronic apparatus, of refining a… model, the method comprising: detecting information about a context… used to refine a local model… being changed; determining a second gradient for refining the local model based on the changed context information; refining the local model based on the determined gradient;… and refining the local model based on the first gradient.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a local model stored in the electronic apparatus; and context of an electronic apparatus.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the second gradient to a server; and receiving, from the server, a first gradient of a global model in response to transmitting the second gradient.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): an artificial intelligence (AI) model.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a local model stored in the electronic apparatus; and context of an electronic apparatus.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): transmitting the second gradient to a server; and receiving, from the server, a first gradient of a global model in response to transmitting the second gradient. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): an artificial intelligence (AI) model.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the determining of the second gradient comprises: obtaining prediction information outputtable by the local model and observation information indicating an answer to the prediction information based on the changed context information; obtaining a loss function indicating a difference between the observation information and the prediction information; and determining the second gradient including information related to a point where a value of the loss function is lowest.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the first gradient of the global model includes information related to a point where a value of a loss function for the global model used to refine the global model is lowest.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the refining of the local model, based on the first gradient, comprises: obtaining at least one representative value regarding corresponding information between information related to a loss function included in the first gradient and information related to a loss function included in the second gradient for the refined local model; and refining the local model based on the at least one representative value.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: at least one value of the at least one representative value includes at least one of an arithmetic average value or weighted average value regarding the corresponding information.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the weighted average value is obtained based on at least one weight value being applied to the corresponding information, and a weight value applied to the information related to the loss function included in the gradient for the refined local model, among the at least one weight value, is determined based on the information about the context….
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the electronic apparatus.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the electronic apparatus.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the global model is refined based on at least one gradient for each local model for at least one external apparatus based on each local model being refined, and the global model is further refined based on a gradient… based on the gradient being received….
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the electronic apparatus.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the electronic apparatus.

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: … based on being subjected to at least one operation among an operation of adding noise and an operation of performing encoding.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): the second gradient is transmitted to the server.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): the second gradient is transmitted to the server. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identifying a relay apparatus for transmitting the second gradient of the local model from the electronic apparatus. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): the transmitting comprises:… transmitting the second gradient of the local model to the server via the relay apparatus, wherein the relay apparatus is configured to: receive at least one gradient from at least one electronic apparatus, and transmit the received at least one gradient to the server.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): the transmitting comprises:… transmitting the second gradient of the local model to the server via the relay apparatus, wherein the relay apparatus is configured to: receive at least one gradient from at least one electronic apparatus, and transmit the received at least one gradient to the server. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: … in response to presence of a difference between the gradient for the current global model and a gradient for the global model…, the difference being equal to or greater than a reference value; and refining the local model based on the received gradient.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a gradient for a current global model from the server; and previously transmitted from the server to the electronic apparatus.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a gradient for a current global model from the server; and previously transmitted from the server to the electronic apparatus. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: based on detecting that the information about the context of the electronic apparatus is changed, refining the local model.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): based on at least one of the electronic apparatus currently being in an idle state, a memory space of the electronic apparatus for refining the local model being sufficient, a battery of the electronic apparatus currently being charged, or a current time being midnight.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): based on at least one of the electronic apparatus currently being in an idle state, a memory space of the electronic apparatus for refining the local model being sufficient, a battery of the electronic apparatus currently being charged, or a current time being midnight.



Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a computer program product comprising a non-transitory computer- readable recording medium having recorded thereon a program for implementing the abstract idea.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a computer program product comprising a non-transitory computer- readable recording medium having recorded thereon a program for implementing the abstract idea.

The remaining claims 12-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-11 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 12, and dependent claims 2 and 13 recite “the change context information.” There is insufficient antecedent basis for this limitation in the claims.
Independent claims 1 and 12 recite “the determined gradient.” There is insufficient antecedent basis for this limitation in the claims. Moreover, the claims recite a first gradient and a second gradient which adds to the indefiniteness.
Dependent claims 6, 12, and 16 recite “the gradient.” There is insufficient antecedent basis for this limitation in the claims. Moreover, the claims recite a first gradient and a second gradient which adds to the indefiniteness.
The remaining claims depend either directly or indirectly upon the claims noted above, and therefore inherit the deficiencies with regard to 35 U.S.C. § 112(b) outlined above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 8, 10-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-16, 19, and 20 of copending Application No. 16/846,825. Although the claims at issue are not identical, they are not patentably distinct from each other. As illustrated in the table below, each limitation in the present application has a substantially identical counterpart in copending Application No. 16/846,825.
16/898,890
16/846,825
A method, performed by an electronic apparatus, of refining an artificial intelligence (AI) model, the method comprising:
1. A method, performed by an electronic apparatus, of refining an artificial intelligence (AI) model, the method comprising:
detecting information about a context of an electronic apparatus used to refine a local model stored in the electronic apparatus being changed;
detecting… information about a context of the electronic apparatus… being a basis for refining a first local model stored in the electronic apparatus…;
determining a second gradient for refining the local model based on the changed context information;
determining a first gradient for refining the first local model based on the change of the information about the context;…
refining the local model based on the determined gradient;
refining the first local model based on the first gradient…;
transmitting the second gradient to a server;
transmitting the first gradient… to a server…;
receiving, from the server, a first gradient of a global model in response to transmitting the second gradient; and
receiving, from the server, information about the global model refined based on at the first gradient…; and
refining the local model based on the first gradient.
… refining the… first local model based on the received information….
 
 
2. The method of claim 1, wherein the determining of the second gradient comprises:
2. The method of claim 1, wherein the determining of the gradient comprises:
obtaining prediction information outputtable by the local model and observation information indicating an answer to the prediction information based on the changed context information;
obtaining prediction information outputtable by the first local model and observation information indicating an answer to the prediction information based on the change of the information about the context;
obtaining a loss function indicating a difference between the observation information and the prediction information; and
obtaining a loss function indicating a difference between the observation information and the prediction information; and
determining the second gradient including information related to a point where a value of the loss function is lowest.
determining the first gradient including information related to a point where a value of the loss function is lowest.
 
 
3. The method of claim 1, wherein the first gradient of the global model includes information related to a point where a value of a loss function for the global model used to refine the global model is lowest.
3. The method of claim 1, wherein the information about the global model comprises a gradient including information related to a point where a value of a loss function for the global model used to refine the global model is lowest.
 
 
4. The method of claim 3, wherein the refining of the local model, based on the first gradient, comprises:
4. The method of claim 3, wherein the… refining of the… first local model, based on the received information, comprises:
obtaining at least one representative value regarding corresponding information between information related to a loss function included in the first gradient and information related to a loss function included in the second gradient for the refined local model; and
obtaining at least one representative value regarding corresponding information between information related to a loss function included in a gradient for the refined global model and information related to a loss function included in the first gradient; and
refining the local model based on the at least one representative value.
refining the… first local model based on the at least one representative value.
 
 
5. The method of claim 4, wherein at least one value of the at least one representative value includes at least one of an arithmetic average value or weighted average value regarding the corresponding information.
5. The method of claim 4, wherein at least one value of the at least one representative value includes an arithmetic average value or weighted average value regarding the corresponding information.
 
 
6. The method of claim 5, wherein the weighted average value is obtained based on at least one weight value being applied to the corresponding information, and 
6. The method of claim 5, wherein the weighted average value is obtained based on at least one weight value being applied to the corresponding information, and
a weight value applied to the information related to the loss function included in the gradient for the refined local model, among the at least one weight value, is determined based on the information about the context of the electronic apparatus.
a weight value applied to the information related to the loss function included in the first gradient, among the at least one weight value, is determined based on the information about the context of the electronic apparatus.
 
 
8. The method of claim 1, wherein the second gradient is transmitted to the server based on being subjected to at least one operation among an operation of adding noise and an operation of performing encoding.
8. The method of claim 1, wherein the first gradient is transmitted to the server based on being subjected to at least one operation among an operation of adding noise and an operation of performing encoding.
 
 
10. The method of claim 1, further comprising:
10. The method of claim 1, further comprising:
receiving a gradient for a current global model from the server in response to presence of a difference between the gradient for the current global model and a gradient for the global model previously transmitted from the server to the electronic apparatus, the difference being equal to or greater than a reference value; and
receiving a gradient for a current global model from the server in response to presence of a difference between the gradient for the current global model and the gradient for the global model previously transmitted from the server to the electronic apparatus, the difference being equal to or greater than a reference value; and
refining the local model based on the received gradient.
refining the… first local model based on the received gradient.
 
 
11. The method of claim 1, wherein, based on detecting that the information about the context of the electronic apparatus is changed, refining the local model based on at least one of the electronic apparatus currently being in an idle state, a memory space of the electronic apparatus for refining the local model being sufficient, a battery of the electronic apparatus currently being charged, or a current time being midnight.
11. The method of claim 1, wherein, based on detecting that the information about the context of the electronic apparatus is changed, refining of the first local model comprises refining the first local model based on at least one of whether the electronic apparatus is currently in an idle state, whether a memory space of the electronic apparatus for refining the local model is sufficient, whether a battery of the electronic apparatus is currently being charged, or whether a current time is midnight.

 
12. An electronic apparatus configured to refine an artificial intelligence (Al) model, the electronic apparatus comprising:
12. An electronic apparatus configured to refine an artificial intelligence (Al) model, the electronic apparatus comprising:
a memory storing a local model;
a memory storing a local model;
at least one processor configured to:
at least one processor configured to:
detect information about a context of the electronic apparatus used to refine the local model being changed, determine a second gradient for refining the local model based on the changed context information, and refining the local model based on the determined gradient; and
detect… information about a context of the electronic apparatus… being a basis for refining a first local model…, and determine a first gradient for refining the first local model based on difference the change of the information about the context; and
a communicator comprising communication circuitry configured to transmit the second gradient to a server and to receive, from the server, a first gradient of a global model refined based on the gradient in response to transmitting the second gradient, wherein the at least one processor is further configured to refine the local model based on the first gradient.
a communicator comprising communication circuitry configured to: in response to detecting the change of information about the context of the electronic apparatus, receive a second gradient from at least one of the other electronic apparatuses included in the group, used to refine a second local model stored on at least one of the other electronic apparatuses, transmit the… second gradient to a server…, and receive, from the server, information about the global model refined based on the first gradient….
 
 
13. The electronic apparatus of claim 12, wherein the at least one processor is further configured to:
13. The electronic apparatus of claim 12, wherein the at least one processor is further configured to:
obtain prediction information outputtable by the local model and observation information indicating an answer to the prediction information based on the changed context information, obtain a loss function indicating a difference between the observation information and the prediction information, and determine the second gradient including information related to a point where a value of the loss function is lowest.
obtain prediction information outputtable by the first local model and observation information indicating an answer to the prediction information based on the change of the information about the context, obtain a loss function indicating a difference between the observation information and the prediction information, and determine the first gradient including information related to a point where a value of the loss function is lowest.

 
14. The electronic apparatus of claim 12, wherein the first gradient of the global model includes information related to a point where a value of a loss function for the global model used to refine the global model is lowest.
14. The electronic apparatus of claim 12, wherein the information about the global model comprises a gradient including information related to a point where a value of a loss function for the global model used to refine the global model is lowest.

 
15. The electronic apparatus of claim 13, wherein the at least one processor is further configured to:
15. The electronic apparatus of claim 13, wherein the at least one processor is further configured to:
obtain at least one representative value regarding corresponding information between information related to a loss function included in the first gradient and information related to a loss function included in the second gradient for the refined local model; and
obtain at least one representative value regarding corresponding information between information related to a loss function included in a gradient for the refined global model and information related to a loss function included in the first gradient; and
refine the local model based on the at least one representative value.
refine the refined first local model based on the at least one representative value.
 
 
16. The electronic apparatus of claim 15, wherein at least one value of the at least one representative value includes a weighted average value regarding the corresponding information, 
16. The electronic apparatus of claim 15, wherein at least one value of the at least one representative value includes a weighted average value regarding the corresponding information,
the weighted average value obtained based on at least one weight value being applied to the corresponding information, and 
the weighted average value being obtained based on at least one weight value being applied to the corresponding information, and
wherein a weight value applied to the information related to the loss function included in the gradient for the refined local model, among the at least one weight value, is determined based on the information about the context of the electronic apparatus.
a weight value applied to the information related to the loss function included in the first gradient, among the at least one weight value, is determined based on the information about the context of the electronic apparatus.
 
 
19. The electronic apparatus of claim 12, wherein the at least one processor is further configured to: control the communicator to receive a gradient for a current global model from the server in response to a presence of a difference between the gradient for the current global model and the gradient for the global model previously transmitted from the server to the electronic apparatus, the difference being equal to or greater than a reference value, and refine the local model based on the received gradient.
19. The electronic apparatus of claim 12, wherein the at least one processor is further configured to: control the communicator to receive a gradient for a current global model from the server in response to a presence of a difference between the gradient for the current global model and the gradient for the global model previously transmitted from the server to the electronic apparatus, the difference being equal to or greater than a reference value, and refine the refined first local model based on the received gradient.
 
 
20. A computer program product comprising a non-transitory computer- readable recording medium having recorded thereon a program for implementing the method of claim 1.
 20. A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a program for implementing the method of claim 1.



This is a provisional nonstatutory double patenting rejection, and will not be held in abeyance. (See MPEP 804).

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by McMahan et al. (U.S. Pat. App. Pub. No. 2017/0109322, hereinafter McMahan).

As to independent claim 1, McMahan discloses:
A method, performed by an electronic apparatus, of refining an artificial intelligence (AI) model, the method comprising (Title):
detecting information about a context of an electronic apparatus used to refine a local model stored in the electronic apparatus being changed (Paragraph 13, the data examples may be generated, for instance, through interaction of a user with the user device. In this manner, the local update can correspond to a model using data generated through use of the user device by the user. For instance, the data examples may include, without limitation, image files, video files, inputted text, or data indicative of other interactions by the user with the user device);
determining a second gradient for refining the local model based on the changed context information (Paragraph 37, determining, by a user device, a local gradient based on one or more local data examples. In particular, the local gradient can be determined for a loss function using the one or more data examples. Figure 2, box 102);
refining the local model based on the determined gradient (Paragraph 32, the local update can include an updated version of model);
transmitting the second gradient to a server (Figure 2, box 104);
receiving, from the server, a first gradient of about a global model in response to transmitting the second gradient (Figure 2, box 112); and
refining the local model based on the first gradient (Figure 2, box 114).

As to dependent claim 2, McMahan discloses:
the determining of the second gradient comprises: obtaining prediction information outputtable by the local model and observation information indicating an answer to the prediction information based on the changed context information (Paragraph 37, a local gradient based on one or more local data examples);
obtaining a loss function indicating a difference between the observation information and the prediction information (Paragraph 37, the local gradient can be determined for a loss function using the one or more data examples); and
determining the second gradient including information related to a point where a value of the loss function is lowest (Paragraph 41, stochastic gradient descent techniques).

As to dependent claim 3, McMahan discloses the first gradient of the global model includes information related to a point where a value of a loss function for the global model used to refine the global model is lowest (Paragraph 41, stochastic gradient descent techniques).

As to dependent claim 4, McMahan discloses:
the refining of the local model, based on the first gradient, comprises: obtaining at least one representative value regarding corresponding information between information related to a loss function included in the first gradient and information related to a loss function included in the second gradient for the refined local model (Paragraph 14, the local update can be a gradient vector. Paragraph 32, the local updates can be a gradient vector associated with the model. For instance, user devices 302 can determine a gradient (e.g. an average gradient) associated with the model based at least in part on training data 308 respectively stored on user devices 302); and
refining the local model based on the at least one representative value (Figure 2, box 114).

As to dependent claim 5, McMahan discloses at least one value of the at least one representative value includes at least one of an arithmetic average value or weighted average value regarding the corresponding information (Paragraph 14, determining a weighted average of the received local updates).

As to dependent claim 6, McMahan discloses:
the weighted average value is obtained based on at least one weight value being applied to the corresponding information (Paragraph 29, the server can then aggregate the data, for instance, by determining a weighted average), and
a weight value applied to the information related to the loss function included in the gradient for the refined local model, among the at least one weight value, is determined based on the information about the context of the electronic apparatus (Paragraph 29, for instance, the user devices may determine an updated version of the model (e.g. using one or more stochastic gradient descent techniques) using local data. The server can then determine a weighted average of the resulting models to determine a global update to the model).

As to dependent claim 7, McMahan discloses the global model is refined based on at least one gradient for each local model for at least one external apparatus based on each local model being refined, and the global model is further refined based on a gradient of the electronic apparatus based on the gradient being received from the electronic apparatus (Paragraph 29, the user devices can be configured to provide the determined gradients to the server, as part of the local updates. The server can then aggregate the gradients to determine a global model update).

As to dependent claim 8, McMahan discloses the second gradient is transmitted to the server based on being subjected to at least one operation among an operation of adding noise and an operation of performing encoding (Paragraph 14, the local update can be a gradient vector. Paragraph 32, the local updates can be a gradient vector associated with the model. For instance, user devices 302 can determine a gradient (e.g. an average gradient) associated with the model based at least in part on training data 308 respectively stored on user devices 302).

As to dependent claim 9, McMahan discloses:
identifying a relay apparatus for transmitting the second gradient of the local model from the electronic apparatus (Paragraph 52, the client device 230 can also include a network interface used to communicate with one or more remote computing devices (e.g. server 210) over the network 240. The network interface can include any suitable components for interfacing with one more networks, including for example, transmitters, receivers, ports, controllers, antennas, or other suitable components); and
transmitting the second gradient of the local model to the server via the relay apparatus (Figure 3, network 240. Paragraph 30, sever 304 can be configured to communicate with user devices 302 over one or more networks, such as network 240 of FIG. 3. Figure 2, boxes 104 to 106),
wherein the relay apparatus is configured to receive at least one gradient from at least one electronic apparatus and to transmit the received at least one gradient to the server (Paragraph 49, the server 210 can exchange data with one or more client devices 230 over the network 240).

As to dependent claim 10, McMahan discloses:
receiving a gradient for a current global model from the server in response to presence of a difference between the gradient for the current global model and a gradient for the global model previously transmitted from the server to the electronic apparatus, the difference being equal to or greater than a reference value (Paragraph 21, this can be repeated for one or more iterations, for instance, until the loss function reaches a threshold (e.g. converges). The threshold can be determined based at least in part on a desired accuracy of the global model); and
refining the local model based on the received gradient (Figure 2, box 114).

As to independent claim 12, McMahan discloses:
An electronic apparatus configured to refine an artificial intelligence (Al) model, the electronic apparatus comprising (Title):
a memory storing a local model (Figure 3, memory 234);
at least one processor configured to (Figure 3, processor 232):
detect information about a context of the electronic apparatus used to refine the local model being changed, determine a second gradient for refining the local model based on the changed context information, and refining the local model based on the determined gradient (Paragraph 13, the data examples may be generated, for instance, through interaction of a user with the user device. In this manner, the local update can correspond to a model using data generated through use of the user device by the user. For instance, the data examples may include, without limitation, image files, video files, inputted text, or data indicative of other interactions by the user with the user device. Paragraph 37, determining, by a user device, a local gradient based on one or more local data examples. In particular, the local gradient can be determined for a loss function using the one or more data examples. Figure 2, box 102. Paragraph 32, the local update can include an updated version of model); and
a communicator comprising communication circuitry configured to transmit the second gradient to a server and to receive, from the server, about a first gradient of a global model refined based on the gradient in response to transmitting the second gradient, wherein the at least one processor is further configured to refine the local model based on the first gradient (Paragraph 52, The client device 230 can also include a network interface used to communicate with one or more remote computing devices (e.g. server 210) over the network 240. The network interface can include any suitable components for interfacing with one more networks, including for example, transmitters, receivers, ports, controllers, antennas, or other suitable components. Figure 2, boxes 104, 102, 114).

As to dependent claim 13, McMahan discloses obtain prediction information outputtable by the local model and observation information indicating an answer to the prediction information based on the changed context information, obtain a loss function indicating a difference between the observation information and the prediction information, and determine the second gradient including information related to a point where a value of the loss function is lowest (Paragraph 37, a local gradient based on one or more local data examples. The local gradient can be determined for a loss function using the one or more data examples. Paragraph 41, stochastic gradient descent techniques).

As to dependent claim 14, McMahan discloses the first gradient of the global model includes information related to a point where a value of a loss function for the global model used to refine the global model is lowest (Paragraph 41, stochastic gradient descent techniques).

As to dependent claim 15, McMahan discloses:
obtain at least one representative value regarding corresponding information between information related to a loss function included in the first gradient and information related to a loss function included in the second gradient for the refined local model (Paragraph 14, the local update can be a gradient vector. Paragraph 32, the local updates can be a gradient vector associated with the model. For instance, user devices 302 can determine a gradient (e.g. an average gradient) associated with the model based at least in part on training data 308 respectively stored on user devices 302); and
refine the local model based on the at least one representative value (Figure 2, box 114).

As to dependent claim 16, McMahan discloses:
at least one value of the at least one representative value includes a weighted average value regarding the corresponding information (Paragraph 14, determining a weighted average of the received local updates),
the weighted average value obtained based on at least one weight value being applied to the corresponding information (Paragraph 29, the server can then aggregate the data, for instance, by determining a weighted average), and
wherein a weight value applied to the information related to the loss function included in the gradient for the refined local model, among the at least one weight value, is determined based on the information about the context of the electronic apparatus (Paragraph 29, for instance, the user devices may determine an updated version of the model (e.g. using one or more stochastic gradient descent techniques) using local data. The server can then determine a weighted average of the resulting models to determine a global update to the model).

As to dependent claim 17, McMahan discloses the global model is refined based on at least one gradient for each local model for at least one external apparatus based on each local model being refined, and further refined based on a gradient of the electronic apparatus based on the gradient being received from the electronic apparatus (Paragraph 29, the user devices can be configured to provide the determined gradients to the server, as part of the local updates. The server can then aggregate the gradients to determine a global model update).

As to dependent claim 18, McMahan discloses:
identify a relay apparatus configured to transmit the second gradient of the local model from the electronic apparatus, and control the communicator to transmit the second gradient of the local model to the server via the relay apparatus (Paragraph 52, the client device 230 can also include a network interface used to communicate with one or more remote computing devices (e.g. server 210) over the network 240. The network interface can include any suitable components for interfacing with one more networks, including for example, transmitters, receivers, ports, controllers, antennas, or other suitable components. Figure 3, network 240. Paragraph 30, sever 304 can be configured to communicate with user devices 302 over one or more networks, such as network 240 of FIG. 3. Figure 2, boxes 104 to 106), and
wherein the relay apparatus is configured to: receive at least one gradient from at least one electronic apparatus, and transmit the received at least one gradient to the server (Paragraph 49, the server 210 can exchange data with one or more client devices 230 over the network 240).

As to dependent claim 19, McMahan discloses control the communicator to receive a gradient for a current global model from the server in response to a presence of a difference between the gradient for the current global model and the gradient for the global model previously transmitted from the server to the electronic apparatus, the difference being equal to or greater than a reference value, and refine the local model based on the received gradient (Paragraph 21, this can be repeated for one or more iterations, for instance, until the loss function reaches a threshold (e.g. converges). The threshold can be determined based at least in part on a desired accuracy of the global model).

As to dependent claim 20, McMahan discloses a computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a program for implementing the method of claim 1 (Paragraphs 5, 47, and 50).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over McMahan in view of Lin et al. (U.S. Pat. App. Pub. No. 2015/0135186, hereinafter Lin).

As to dependent claim 11, the rejection of claim 1 is incorporated.
McMahan teaches based on detecting that the information about the context of the electronic apparatus is changed, refining the local model (Paragraph 13, the data examples may be generated, for instance, through interaction of a user with the user device. In this manner, the local update can correspond to a model using data generated through use of the user device by the user. For instance, the data examples may include, without limitation, image files, video files, inputted text, or data indicative of other interactions by the user with the user device. Paragraph 37, determining, by a user device, a local gradient based on one or more local data examples. In particular, the local gradient can be determined for a loss function using the one or more data examples. Figure 2, box 102. Paragraph 32, the local update can include an updated version of model).
McMahan does not appear to expressly teach based on at least one of the electronic apparatus currently being in an idle state, a memory space of the electronic apparatus for refining the local model being sufficient, a battery of the electronic apparatus currently being charged, or a current time being midnight.
Lin teaches based on at least one of the electronic apparatus currently being in an idle state, a memory space of the electronic apparatus for refining the local model being sufficient, a battery of the electronic apparatus currently being charged, or a current time being midnight (Paragraph 51, scheduling a task for an idle period. In more details, the task scheduling module 106 sets a plurality of idle time intervals of the computing devices 112a-112c according to the first processing schedule and the loading data. And the task scheduling module 106 compares a time length of one of the idle time intervals with processing time lengths of the tasks 560, 562 and 564 so as to search for target tasks, in which a processing time length of the target task is smaller than the time length of the one of the idle time intervals. In addition, the processing time length of the target task is the closest to the time length of the one of the idle time intervals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan to include the task scheduling of Lin such that processing resources are used efficiently (see Lin at paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Primary Examiner, Art Unit 2123